 

WORLD SURVEILLANCE GROUP INC.

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

To:

 

In accordance with the 2013 Equity Compensation Incentive Plan (the “Plan”) of
World Surveillance Group Inc. (the “Company”), and resolutions adopted by the
Board of Directors, the Company hereby is providing to you (the “Participant”)
on _____________ (the “Effective Date”) an award to receive
______________restricted stock units (“RSUs”) pursuant to this Restricted Stock
Unit Award Agreement (the “Agreement”). Each RSU represents the right to receive
one share of common stock, par value $0.00001 per share, of the Company (the
“Common Stock”) as compensation for your service as an employee, officer,
director, consultant or advisor (a “Business Relationship”) with the Company
(which for purposes herein shall include World Surveillance Group Inc., and any
present or future subsidiary corporations of World Surveillance Group Inc., as
defined in Section 424(f) of the Internal Revenue Code of 1986, as amended (the
“Code”), and any present or future parent corporation of World Surveillance
Group Inc., as defined in Section 424(e) of the Code, and any other entity in
which the Company has a direct or indirect significant interest, as determined
by the Administrator in its sole discretion).

 

Capitalized terms used in this Agreement and not otherwise defined herein shall
have the respective meanings ascribed to them in the Plan.

 

The RSUs have been awarded to you upon the following terms and conditions:

 

1. Rights of the Participant with Respect to the RSUs

 

(a) No Shareholder Rights. The rights of Participant with respect to the RSUs
shall remain forfeitable at all times prior to the date on which such rights
become vested, and the restrictions with respect to the RSUs lapse, in
accordance with the terms hereof, except as set forth in Section 3(e).
Participant shall have no rights as a stockholder with respect to any shares of
Common Stock subject to this Restricted Stock Unit Agreement unless and until
such time as all restrictions on such RSUs lapse and a certificate representing
the underlying shares of Common Stock is duly issued and delivered to the
Participant. This award of RSUs is unfunded and even as a holder of vested RSUs,
Participant shall be considered an unsecured creditor of the Company with
respect to the Company’s obligation, if any, to distribute shares hereunder.
Except as is expressly provided in the Plan with respect to certain changes in
the capitalization of the Company, no adjustment shall be made for dividends or
similar rights for which the record date is prior to such issuance of the
underlying shares of Common Stock.

 



 

 

 

(b) Conversion of Restricted Stock Units; Issuance of Common Stock. No shares of
Common Stock shall be issued to Participant prior to the date on which the RSUs
vest, and the restrictions with respect to the RSUs lapse, in accordance with
Section 2 or 3. Neither this Section 1(b) nor any action taken pursuant to or in
accordance with this Section 1(b) shall be construed to create a trust of any
kind. After any RSUs vest pursuant to Section 2 or 3, the Company shall promptly
cause shares of Common Stock to be issued either by issuance of a stock
certificate or in book-entry form, registered in Participant's name or in the
name of Participant's legal representatives, beneficiaries or heirs, as the case
may be, in payment of such vested whole RSUs. No shares of Common Stock shall be
issued in connection with any fractional RSUs.

 

2. Early Vesting Upon Change of Control. Subject to the other terms and
conditions set forth herein, upon the effective date of a Change in Control,
[accelerated vesting percentage, if any] of the RSUs shall become immediately
and unconditionally vested, and the restrictions with respect to all of such
RSUs shall lapse, provided, however, that the restrictions shall continue after
the closing of the Change of Control as to the remainder of the RSUs subject to
this Agreement at the same rate and until the same dates as in effect prior to
the Change of Control as long as the Participant continuously maintains a
Business Relationship with the Company through the applicable restriction dates.
For purposes of this Agreement, a "Change in Control" shall be deemed to have
occurred upon the consolidation with or the acquisition by another entity of the
Company in a merger or other reorganization in which the holders of the
outstanding voting stock of the Company immediately preceding the consummation
of such event shall, immediately following such event, hold, as a group, less
than a majority of the voting securities of the surviving or successor entity or
its ultimate parent, or in the event of a sale or all or substantially all of
the Company’s assets.

 

3. Vesting Upon Termination of Business Relationship.

 

(a) Vesting. The RSUs shall vest with respect to [___% of the shares of Common
Stock subject to the RSUs on the _____ anniversary of the Effective Date; with
respect to ___% of the shares of Common Stock subject to the RSUs on the _____
anniversary of the Effective Date; and with respect to ___% of the shares of
Common Stock subject to the RSUs on the _____ anniversary of the Effective Date
(the “Vesting Period”).]

 

(b) Termination of Vesting. If Participant continues to have a Business
Relationship with the Company through the Vesting Period, the restrictions
applicable hereunder to the RSUs shall terminate, and as soon as practicable
after the end of the Vesting Period for any of the RSUs, a number of shares of
Common Stock equal to the number of such RSUs shall be issued and delivered to
Participant free of any restrictions.

 

(c) Death or Disability. If Participant’s Business Relationship with the Company
terminates during the Vesting Period by reason of Participant’s death or
Disability (as defined in Section 3(g) hereof), the restrictions applicable
hereunder to the RSUs shall terminate, and as soon as practicable after such
termination of the Business Relationship, a number of shares of Common Stock
equal to the number of such RSUs shall be issued and delivered to Participant
(or in the event of Participant’s death, to Participant’s estate) free of any
restrictions.

 



 

 

 

(d)   No Cause. If Participant’s Business Relationship with the Company
terminates during the Vesting Period for any reason other than Participant’s
death or Disability or for Cause (as defined in Section 3(g) below), then on the
date of such termination of the Business Relationship (the “No Cause Forfeiture
Date”), all of the RSUs still subject to vesting restrictions hereunder shall be
forfeited by Participant at no cost to the Company unless prior to the No Cause
Forfeiture Date the Administrator, acting in its absolute discretion, terminates
the restrictions applicable hereunder to all or a portion of the RSUs still
subject to restrictions hereunder.  In connection with those RSUs not subject to
vesting restrictions hereunder on the No Cause Forfeiture Date, or if the
Administrator so terminates any vesting restrictions applicable hereunder to any
of the RSUs, then as soon as practicable after the No Cause Forfeiture Date, a
number of shares of Common Stock equal to the number of such RSUs shall be
issued and delivered to Participant free of any restrictions.

 

(e)   Cause. If Participant’s Business Relationship with the Company terminates
during the Vesting Period for Cause, then on the date of such termination of the
Business Relationship (the “Cause Forfeiture Date”), all of the RSUs subject to
this Agreement, including any shares of Common Stock that were issued in
connection with RSUs as to which vesting restrictions had already terminated,
shall be forfeited by Participant and such shares of Common Stock (or the
economic value realized or obtained with respect to such RSUs by Participant,
measured at the date such RSUs vested) shall be promptly (but in no event later
than the fifth day following such Cause Forfeiture Date) transferred to the
Company at no cost to the Company.

 

(f) Change in Business Relationship. For purposes hereof, with respect to
Participants who are employees of the Company, employment shall not be
considered as having terminated during any leave of absence if such leave of
absence has been approved in writing by the Company and if such written approval
contractually obligates the Company to continue the employment of the
Participant after the approved period of absence; in the event of such an
approved leave of absence, vesting of this award of RSUs shall be suspended (and
the period of the leave of absence shall be added to all vesting dates) unless
otherwise provided in the Company’s written approval of the leave of absence.
For purposes hereof, a termination of employment followed by another Business
Relationship (for example, post-employment consulting service) shall be deemed a
termination of the Business Relationship with all vesting to cease unless the
Company enters into a written agreement related to such other Business
Relationship in which it is specifically stated that there is no termination of
the Business Relationship under this Restricted Stock Unit Agreement. This
Agreement shall not be affected by any change of Business Relationship within or
among the Company and its Subsidiaries so long as the Participant continuously
remains in a Business Relationship with the Company or any Subsidiary.

 



 

 

 

(g) Definitions. For the purposes of this Agreement:  (i) the “Disability” of
Participant shall mean the “permanent and total disability” of Participant
within the meaning of Section 22(e)(3) of the Code, as determined by the
Administrator in its discretion; and (ii) “Cause” means in the good faith
determination of the Company, Participant has (A) committed gross negligence,
dishonesty or willful malfeasance in the performance of the Participant’s work
or duties; (B) committed a breach of fiduciary duty or a breach of any
non-competition, non-solicitation or confidentially obligations to the Company;
(C) failed on a substantial and continuing basis, after written notice of such
failure, to render services to the Company in accordance with the terms or
requirements of Participant’s Business Relationship; (D) been convicted of, or
pleaded “guilty” or “no contest” to, any misdemeanor relating to the affairs of
the Company or any felony; (E) disregarded the material rules or material
policies of the Company which has not been cured within 15 days after written
notice thereof from the Company; or (F) engaged in intentional acts that have
generated material adverse publicity toward or about the Company.

 

4. Adjustments to Restricted Stock Units. In the event of any change in or
affecting the outstanding shares of Common Stock of the Company by reason of a
stock dividend or split, merger or consolidation, or various other events,
adjustments will be made as appropriate in connection with the RSUs as
contemplated in the Plan.

 

5. Income Tax Matters. The Company shall have the right, in connection with the
vesting of RSUs under this Agreement, (i) to deduct from any payment otherwise
due by the Company to Participant or any other person receiving delivery of cash
or shares of Common Stock an amount equal to any taxes required to be withheld
or paid by law with respect to such delivery, (ii) to require Participant or any
other person receiving such delivery to pay to the Company an amount sufficient
to provide for any such taxes so required to be withheld or paid, or (iii) to
sell such number of shares of Common Stock otherwise deliverable as may be
necessary so that the net proceeds of such sale shall be an amount sufficient to
provide for any such taxes so required to be withheld or paid. Notwithstanding
anything to the contrary herein, unless the tax withholding or payment
obligations of the Company are satisfied, the Company shall have no obligation
to deliver to Participant a certificate for shares of Common Stock in respect of
Participant’s vested RSUs. The Participant acknowledges that there may be
adverse tax consequences upon settlement of the RSUs or disposition of the
underlying shares of Common Stock received in connection therewith and that
Participant should consult a tax advisor prior to such settlement or
disposition.

 

6. Miscellaneous.

 

(a) This Agreement does not confer on Participant any right with respect to the
continuance of any Business Relationship with the Company, nor will it interfere
in any way with the right of the Company to terminate such Business Relationship
at any time.

 

(b) The Company shall not be required to deliver any shares of Common Stock upon
vesting of any RSUs until the requirements of any federal or state securities
laws, rules or regulations or other laws or rules (including the rules of any
securities exchange) as may be determined by the Company to be applicable are
satisfied.

 



 

 

 

(c) The Company may assign all or any portion of its rights and obligations
under this Agreement and the RSUs. The rights and obligations of Participant
under this Agreement may not be sold, assigned, transferred, discounted,
exchanged, pledged or otherwise encumbered or disposed of by Participant other
than to the Company under the terms hereof or by will or the laws of descent and
distribution (until the restrictions lapse on RSUs at the dates set forth above
and stock certificates for the underlying shares of Common Stock have been
delivered to the Participant). If Participant assigns, pledges, transfers or
otherwise disposes of the RSUs or the underlying shares of Common Stock,
voluntarily or involuntarily, except as permitted by this Agreement, Participant
shall lose all rights to the RSUs and the underlying shares of Common Stock.

 

(d) This Agreement shall be binding upon and inure to the benefit of (i) the
Company and its successors and assigns, and (ii) Participant, and Participant’s
heirs, devisees, executors, administrators and personal representatives.

 

(e) This Agreement may be amended or terminated at any time by an instrument in
writing to such effect executed by both parties (either in writing or by
electronic transmission).

 

(f) All notices required or permitted to be given or made under this Agreement
shall be in writing and shall be deemed to have been duly given or made if (i)
delivered personally, (ii) transmitted by first class registered or certified
United States mail, postage prepaid, return receipt requested, (iii) sent by
prepaid overnight courier service, or (iv) sent by telecopy or facsimile
transmission, answer back requested, to the person who is to receive it at the
address that such person has theretofore specified by written notice delivered
in accordance herewith.  Such notices shall be effective (i) if delivered
personally or sent by courier service, upon actual receipt by the intended
recipient, (ii) if mailed, upon the earlier of five days after deposit in the
mail or the date of delivery as shown by the return receipt therefore, or (iii)
if sent by telecopy or facsimile transmission, when the answer back is
received.  The Company or Participant may change, at any time and from time to
time, by written notice to the other, the address that the Company or
Participant had theretofore specified for receiving notices.  Until such address
is changed in accordance herewith, notices under this Agreement shall be
delivered or sent (i) to Participant at Participant’s address as set forth in
the records of the

 Company, or (ii) to the Company at the principal executive offices of the
Company clearly marked “Attention: General Counsel”.

 

(g) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware without regard to its principles of conflict of
laws.

 

(h) If any provision of this Agreement is held to be unenforceable, this
Agreement shall be considered divisible and such provision shall be deemed
inoperative to the extent it is deemed unenforceable, and in all other respects
this Agreement shall remain in full force and effect; provided, however, that if
any such provision shall be deemed to be so limited and shall be enforceable by
limitation thereof, then the provision shall be so limited and shall be
enforceable to the maximum extent permitted by applicable law.

 



 

 

 

(i) The parties agree to execute such additional instruments and to take all
such further action as may be reasonably necessary to carry out the intent and
purposes of this Agreement.

 

(j) This Agreement and the Plan set forth the entire agreement between the
parties with respect to the subject matter hereof, and supersede all prior
agreements and understandings, whether written or oral, between the parties with
respect to the subject matter hereof.

 

(k) The Agreement, the RSUs and the underlying shares of Common Stock are
subject to all of the terms and conditions of the Plan as amended from time to
time, which is incorporated herein in its entirety.  In the event of any
conflict between the terms and conditions of the Plan and those set forth in
this Agreement, the terms and conditions of the Plan shall control.

 

(l) This Agreement may be executed by the parties hereto in any number of
counterparts, each of which shall be deemed an original, and all of which shall
constitute one and the same agreement.

 

(m) The descriptive headings herein are inserted for convenience of reference
only, do not constitute a part of this Agreement, and shall not affect in any
manner the meaning or interpretation of this Agreement.

 

(n) The words “this Agreement,” “herein,” “hereof,” “hereby,” “hereunder” and
words of similar import refer to this Agreement as a whole and not to any
particular subdivision unless expressly so limited.

 

[Remainder of Page Intentionally Left Blank]

 

 



 

 

 

IN WITNESS WHEREOF, the Company and Participant have executed this Agreement as
of the date first written above.

 

WORLD SURVEILLANCE GROUP INC.       By:           Name:           Title:        
              PARTICIPANT                             Name:           Address:  
             

 

 

 

